NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JAMES M. HENDRIX, DOC #T17743,               )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D16-1266
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 9, 2017.

Appeal from the Circuit Court for Polk
County; Glenn T. Shelby and James A.
Yancey, Judges.

Howard L. Dimmig, II, Public Defender,
and Cynthia J. Dodge, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



ROTHSTEIN-YOUAKIM, Judge.

             James M. Hendrix appeals the judgment and sentence entered after a jury

found him guilty of two counts of burglary of a dwelling and two counts of grand theft.

We reject Hendrix's argument that the trial court, after appointing an expert to evaluate
his competency to proceed to trial, failed to hold an adequate competency hearing and

failed to sufficiently determine that he was competent to proceed; the record establishes

that the court properly made an independent determination of Hendrix's competency.

See Arnold v. State, 214 So. 3d 739, 740 (Fla. 2d DCA 2017).

              The trial court, however, only orally pronounced this determination and did

not enter a written order of competency as required by Florida Rule of Criminal

Procedure 3.212(b). The unsigned "memo of sentence/order of the court," which was

filed with the clerk of the circuit court following the competency hearing and states

"Comp Hrg-Held-Evals Rec: Deft Comp to proceed," does not satisfy the requirement of

a written competency order. See Shakes v. State, 185 So. 3d 679, 682 n.2 (Fla. 2d

DCA 2016) (citing Carroll v. State, 157 So. 3d 385, 386 (Fla. 2d DCA 2015)); see also

Phillips v. State, 198 So. 3d 789, 790 n.2 (Fla. 2d DCA 2016) (collecting cases in which

this court has repeatedly discouraged use of "memo of sentence/order of the court").

              Accordingly, we affirm Hendrix's judgment and sentence but remand for

the entry of a nunc pro tunc written order adjudicating him competent to proceed. See

Arnold, 214 So. 3d at 740 (citing Holland v. State, 185 So. 3d 636, 637 (Fla. 2d DCA

2016)).

              Affirmed; remanded with directions.


VILLANTI and CRENSHAW, JJ., Concur.




                                           -2-